DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/19/2021, 11/22/2021, 03/03/2022, and 07/26/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the polishing pad having exactly two polishing control grooves and the slurry supply grooves positioned between the two polishing control grooves must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 and 8-11 are objected to because of the following informalities:
In claim 1, ln 6, the term “the carrier” should be amended as “the carrier head”.
In claim 8, ln 10, the term “the axis of rotation the carrier head” may be amended as “[[the]]an axis of rotation for the carrier head”.
In claim 8, ln 11, the phrase “between arcuate segments” may be amended as “between the plurality of arcuate segments”.
In claim 8, ln 11-12, the term “the second angular swath” should be amended as “[[the]]a second angular swath”.
In claims 9, 10, and 11, ln 1, the term “the arcuate segments” should be amended as “the plurality of arcuate segments”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyake et al. (US 2005/0136804, cited on 05/19/2021 IDS), hereinafter Miyake.
Regarding claim 16, Miyake discloses a method for chemical mechanical polishing (CMP) comprising: 
rotating a polishing pad about an axis of rotation (para. [0030], polishing pad is rotated around a central axis); 
positioning a substrate against the polishing pad, the polishing pad having a polishing surface and a polishing control groove concentric with the axis of rotation (para. [0092], wafer 3 is disposed on a predetermined position/surface on the polishing pad; fig. 1B, the polishing pad 2 has concentric grooves 2a; see annotated Miyake fig. 9B below, groove 2a with a wide width can be a polishing control groove); 
oscillating the substrate laterally across the polishing pad and rotating the substrate such that a first edge portion of the substrate is positioned over a polishing surface and a second edge portion of the substrate is positioned over the polishing control groove (para. [0097], the wafer 3 oscillates while rotating such that a first edge portion of the substrate may periodically come in contact with a region free of groove 2a and a second edge portion of the substrate may periodically come in contact with a region with grooves).


    PNG
    media_image1.png
    330
    595
    media_image1.png
    Greyscale

Annotated Miyake Fig. 9B

Regarding claim 17, Miyake discloses the CMP method as in claim 16, wherein a first frequency of rotation of the substrate is equal to an integer multiple of a second frequency of lateral oscillation of the substrate (Miyake, para. [0097], the wafer 3, which is rotated by the carrier head, oscillates one time per one rotation, therefore, a number of oscillation and a number of rotation are related as one-time multiplication (1x). One is an integer).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Miyake et al. (US 2005/0136804, cited on 05/19/2021 IDS), hereinafter Miyake, in view of Lau et at. (US 2018/0250788), hereinafter Lau.
Regarding claim 1, Miyake discloses, in fig. 1A, a chemical mechanical polishing system comprising: 
a rotatable platen to hold a polishing pad, the platen rotatable by a motor (fig. 1A, a polishing pad 2 is disposed on a table 1; para. [0089], table 1 can be rotated by a table driving device 5), the polishing pad having a polishing surface (fig. 1A, polishing pad 2 has a polishing surface) and a polishing control groove concentric with an axis of rotation for the polishing pad (fig. 1B, concentric grooves 2a are disposed on the polishing pad 2; see annotated Miyake fig. 9B above, as explained in claim 16 above, the groove 2a with a wide width can be a polishing control groove); 
a rotatable carrier head to hold a substrate against the polishing surface of the polishing pad during a polishing process (fig. 1A, a carrier head 4c holds a wafer 3 against the polishing surface of the polishing pad 2; para. [0089], a spindle 4d rotates a carrier head 4c, and a carrier 4 is capable of pressing against the wafer 3 to provide a compressible contact with the polishing pad 2), the carrier laterally movable across the polishing pad and rotatable (para. [0097], the wafer 3, which is held by the carrier head 4c, oscillates while rotating during the polishing process)
wherein the lateral oscillation of the carrier head with rotation of the carrier head is synchronized such that over a plurality of successive oscillations of the carrier head such that when a first angular swath of an edge portion of the substrate is at an azimuthal angular position about an axis of rotation of the carrier head the first angular swath overlies the polishing surface and when a second angular swath of the edge portion of the substrate is at the azimuthal angular position the second angular swath overlies the polishing control groove (para. [0097], the wafer 3 oscillates while rotating such that it periodically comes in contact with a region free of groove 2a and a region with grooves. When the wafer oscillates on the polishing pad, its azimuthal angular position changes such that a first angular swath may take an edge portion of the substrate to the region free of groove and a second angular swath may take another edge portion of the substrate to the region with grooves). 
But Miyake does not explicitly disclose the carrier head is laterally movable by a first actuator and rotatable by a second actuator. Further, Miyake does not explicitly disclose a controller controls the first actuator and the second actuator.
Lau teaches, in an analogous CMP field of endeavor, a polishing apparatus wherein the carrier head is laterally movable by a first actuator and rotatable by a second actuator (para. [0046], a support arm including a carrier head moves laterally and vertically by an actuator assembly 660 comprising a first actuator 625A and a second actuator 625B, and rotates by a third actuator 625C), and the controller controls the first actuator and the second actuator (para. [0046], controller 190 controls processes and hardware including actuators).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the CMP system of Miyake to utilize the actuators and the controller as taught by Lau in order to perform the polishing operation precisely so that all substrates are polished consistently every time. 

	Regarding claim 2, Miyake as modified by Lau teaches the CMP system as in claim 1, wherein the polishing pad further comprises slurry-supply grooves (see annotated Miyake fig. 9B above, grooves 2a with a narrow width can be slurry-supply grooves).  

	Regarding claim 3, Miyake as modified by Lau teaches the CMP system as in claim 2, wherein the slurry supply grooves are narrower than the polishing control groove (see annotated Miyake fig. 9B above, the grooves 2a designated as the slurry supply grooves have narrower width than the grooves designated as the polishing control groove).  

Regarding claim 7, Miyake as modified by Lau teaches the CMP system as in claim 1, wherein the controller is configured to control the first actuator and the second actuator (Lau, para. [0046], controller 190 controls processes and hardware including actuators) such that a first frequency of rotation of the carrier head is equal to an integer multiple of a second frequency of lateral oscillation of the carrier head (Miyake, para. [0097], as explained in claim 17 above, the wafer 3, which is rotated by the carrier head, oscillates one time per one rotation, therefore, a number of oscillation and a number of rotation have one-time multiplication relation).
  
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Miyake in view of Lau, as applied to claim 3 above, and in further view of Jiang et al. (CN 101190508A), hereinafter Jiang.
Miyake as modified by Lau discloses the CMP system as in claim 3, but they do not disclose (as to claim 4) the polishing pad has a single polishing control groove surrounding the slurry supply grooves, (as to claim 5) the polishing pad has a single polishing control groove surrounded by the slurry supply grooves, and (as to claim 6) the polishing pad has exactly two polishing control grooves and the slurry supply grooves are positioned between the two polishing control grooves.  
Jiang teaches, in an analogous CMP field of endeavor, a polishing pad including grooves (fig. 7, groove 13), wherein (as to claim 4) the polishing pad has a single polishing control groove surrounding the slurry supply grooves, (as to claim 5) the polishing pad has a single polishing control groove surrounded by the slurry supply grooves, and (as to claim 6) the polishing pad has exactly two polishing control grooves and the slurry supply grooves are positioned between the two polishing control grooves (Jiang English translation, pg. 3, ln 18-19, there can be more than two grooves 13 on the polishing pad; pg. 5, ln 20-21, widths of a plurality of grooves can be different, therefore, the Jiang’s polishing pad may have a single wide-width groove surrounding narrow-width grooves or surrounded by narrow-width grooves. The polishing pad may have two wide-width grooves and narrow-width grooves are disposed between the two wide-width grooves).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the polishing pad of Miyake as modified by Lau to provide the polishing control grooves and the slurry supply grooves as taught by Jiang in order to remove slurry and substrate debris from the polishing pad during polishing operation. Effective flow of the slurry and debris may minimize polishing errors and produce the well-polished wafers.

Claims 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Miyake, in view of Lau and Cook et al. (US 2017/0274496), hereinafter Cook.
Regarding claim 8, Miyake discloses, in fig. 1A, a chemical mechanical polishing system comprising: 
a rotatable platen to hold a polishing pad, the platen rotatable by a motor (fig. 1A, a polishing pad 2 is disposed on a table 1; para. [0089], table 1 can be rotated by a table driving device 5), the polishing pad having a polishing surface (fig. 1A, polishing pad 2 has a polishing surface) and a polishing control groove concentric with an axis of rotation for the polishing pad (fig. 1B, concentric grooves 2a are disposed on the polishing pad 2; see annotated Miyake fig. 9B above, as explained in claim 1 above, groove 2a with a wide width can be a polishing control groove); 
a rotatable carrier head to hold a substrate against the polishing surface of the polishing pad during a polishing process (fig. 1A, carrier head 4c holds wafer 3 against the polishing surface of the polishing pad 2; para. [0089], spindle 4d rotates the carrier head 4c, and a carrier 4 is capable of pressing against the wafer 3 to provide a compressible contact with the polishing pad 2);
wherein rotation of the platen and rotation of the carrier head are synchronized (para. [0092], [0093], the polishing pad 2, which is disposed on the table 1, rotates and the wafer 3, which is rotated by the carrier 4, is respectively rotated in the same direction) such that over a plurality of successive rotations of the carrier head when a first angular swath of an edge portion of the substrate is at an azimuthal angular position about the axis of rotation the carrier head the first angular swath overlies a region and when the second angular swath of the edge portion of the substrate is at the azimuthal angular position the second angular swath overlies another region (para. [0097], as explained in claim 1 above, the wafer 3 oscillates while rotating such that it periodically comes in contact with a region free of groove 2a and a region with grooves. In other words, the carrier head can move the wafer from one region to another region). 
But Miyake does not disclose explicitly that the carrier head is rotatable by an actuator and a controller is configured to control the motor and the actuator.
Lau teaches, in an analogous CMP field of endeavor, a polishing apparatus wherein the carrier head is rotatable by an actuator (para. [0046], the support arm including the carrier head rotates by the third actuator 625C), and the controller is configured to control the motor and the actuator (para. [0046], the controller 190 controls processes and hardware of polishing module including actuators and other devices).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the CMP system of Miyake to utilize the actuator and the controller as taught by Lau in order to perform the polishing operation precisely so that all substrates are polished consistently every time. 
Miyake and Lau still do not disclose the polishing control groove has a plurality of arcuate segments, and the controller controls such that over a plurality of successive rotations of the carrier head when a first angular swath of an edge portion of the substrate is at an azimuthal angular position about the axis of rotation the carrier head the first angular swath overlies a region of the polishing surface between arcuate segments and when the second angular swath of the edge portion of the substrate is at the azimuthal angular position the second angular swath overlies an arcuate segment of the polishing control groove.  
Cook teaches, in an analogous CMP field of endeavor, a polishing pad comprises a polishing control groove (fig. 1, circular grooves 12) having a plurality of arcuate segments (fig. 1, radial grooves 16) and controller controls such that over a plurality of successive rotations of the carrier head (para. [0004], polishing pad and wafer typically rotate relative to one another to polish a substrate) when a first angular swath of an edge portion of the substrate is at an azimuthal angular position about the axis of rotation the carrier head the first angular swath overlies a region of the polishing surface between arcuate segments and when the second angular swath of the edge portion of the substrate is at the azimuthal angular position the second angular swath overlies an arcuate segment of the polishing control groove (see annotated Cook fig. 5 below, the examiner notes that fig. 5 is chosen to explain positions of an substrate edge portion because fig. 5 shows a substrate on the polishing pad even though the polishing pad has only two arcuate segments 516A, 516B. At a first angular swath, an edge portion of the substrate 540 may overlie a polishing surface between the two arcuate segments 516A, 516B, and at second angular swath, an edge portion of the substrate 540 may overlie an arcuate segment 516B).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the polishing pad and the CMP system of Miyake as modified by Lau to provide the arcuate segments and the controlled rotation of the carrier head as taught by Cook so that slurry can flow out of the polishing pad as the polishing pad rotates. In addition, the wafer can be effectively polished because the grooves reduce defects and increase the useful polishing pad lifetime (Cook, para. [0007]).


    PNG
    media_image2.png
    839
    969
    media_image2.png
    Greyscale

Annotated Cook Fig. 5

	Regarding claim 9, Miyake as modified by Lau and Cook teaches the CMP system as in claim 8, wherein the arcuate segments are spaced at equal angular intervals around the axis of rotation of the platen (see Cook fig. 1, radial grooves 16 are spaced at equal angular intervals around the axis of rotation of polishing pad 10 wherein the polishing pad is mounted on a platen, para. [0004]).  

Regarding claim 10, Miyake as modified by Lau and Cook teaches the CMP system as in claim 8, wherein the arcuate segments have equal lengths (see Cook fig. 1, widths of radial grooves 16 are the same).

Regarding claim 11, Miyake as modified by Lau and Cook teaches the CMP system as in claim 8, but they do not disclose explicitly that each arcuate segment subtends an arc of 5- 15o.  
However, Cook teaches, in para. [0035], [0059], that groove number, widths, depths, and pitches can be different. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the radial grooves of Miyake as modified by Lau and Cook to provide the arcuate segments to span between 5o and 15o in order to deliver excessive fresh slurry over the upper surface of the polishing pad. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (MPEP 2144.05 II)

Regarding claim 12, Miyake as modified by Lau and Cook teaches the CMP system as in claim 8, wherein there are four to twenty arcuate segments (see Cook fig. 1, an exemplary polishing pad 10 has sixteen radial grooves).  

Regarding claim 13, Miyake as modified by Lau and Cook teaches the CMP system as in claim 8, wherein the polishing pad further comprises slurry-supply grooves (see annotated Miyake fig. 9B above, as explained in claim 2 above, grooves 2a with a narrow width can be slurry-supply grooves).

Regarding claim 14, Miyake as modified by Lau and Cook teaches the CMP system as in claim 13, wherein the slurry supply grooves are narrower than the polishing control groove (see annotated Miyake fig. 9B above, as explained in claim 3 above, the grooves 2a designated as the slurry supply grooves have narrower width than the grooves designated as the polishing control groove).  

Regarding claim 15, Miyake as modified by Lau and Cook teaches the CMP system as in claim 8, wherein the controller is configured to control the motor and the actuator (Lau, para. [0046], the controller 190 controls processes and hardware including actuators) such that a first frequency of rotation of the carrier head is an integer multiple of a second frequency of rotation of the platen.  (Miyake, para. [0093], a combination of the table 1 and the polishing pad 2 and a combination of the retainer ring 4a and the wafer 3 may rotate in the same direction at a constant speed, therefore, the rotation of the carrier head and the rotation of the platen may have one-time multiple relation).

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Miyake, in view of Cook.
Regarding claim 18, Miyake discloses a method for chemical mechanical polishing comprising: 
rotating a polishing pad about an axis of rotation (para. [0030], polishing pad is rotated around a central axis); 
positioning a substrate against the polishing pad, the polishing pad having a polishing surface and a polishing control groove concentric with the axis of rotation (para. [0092], wafer 3 is disposed on a predetermined position/surface on the polishing pad; fig. 1B, the polishing pad 2 has concentric grooves 2a; see annotated Miyake fig. 9B above, groove 2a with a wide width can be a polishing control groove), and 
rotating the substrate (para. [0092], the wafer 3 is rotated) such that a first edge portion of the substrate is positioned over a region and a second edge portion of the substrate is positioned over another region (para. [0097], the wafer 3 oscillates while rotating such that it periodically comes in contact with a region free of groove 2a and a region with grooves. In other words, the carrier head can move the wafer from one region to another region).
But Miyake does not disclose explicitly the polishing control groove having a plurality of arcuate segments and rotating the substrate such that a first edge portion of the substrate is positioned over a portion of the polishing surface between arcuate segments and a second edge portion of the substrate is positioned over an arcuate segment of the polishing control groove.  
Cook teaches, in the analogous CMP field of endeavor, a polishing pad comprises a polishing control groove (fig. 1, circular grooves 12) having a plurality of arcuate segments (fig. 1, radial grooves 16) and rotating the substrate such that a first edge portion of the substrate is positioned over a portion of the polishing surface between arcuate segments and a second edge portion of the substrate is positioned over an arcuate segment of the polishing control groove (see annotated Cook fig. 5 above and para. [0004], as explained in claim 8 above, while a substrate rotates, a first edge portion of the substrate 540 may be positioned over a polishing surface between the two arcuate segments 516A, 516B, and at a second edge portion of the substrate 540 may be positioned over an arcuate segment 516B).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the polishing pad and the CMP system of Miyake to provide the arcuate segments and the rotation of the substrate as taught by Cook so that slurry can flow out of the polishing pad as the polishing pad rotates, and the wafer can be effectively polished because the grooves reduce defects and increase the useful polishing pad lifetime (Cook, para. [0007]).

Regarding claim 19, Miyake as modified by Cook teaches the CMP method as in claim 18, wherein a first frequency of rotation of the substrate is equal to an integer multiple of a second frequency of rotation of the polishing pad (Miyake, para. [0093], a combination of the table 1 and the polishing pad 2 and a combination of the retainer ring 4a and the wafer 3 may rotate in the same direction at a constant speed, therefore, the rotation of the wafer and the rotation of the polishing pad may have one-time multiple relation).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tano (JP 2009283538A) discloses a polishing pad wherein a single polishing control groove is surrounded by slurry supply grooves.
Masahiro et al. (WO 2008/114805A1) discloses a polishing pad having exactly two polishing control grooves and slurry supply grooves are positioned between the two polishing control grooves.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUKWOO JAMES CHANG whose telephone number is (571)272-7402. The examiner can normally be reached M-F 8:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.J.C./Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723